Name: Council Decision (EU) 2015/313 of 24 February 2015 appointing three Irish members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-02-27

 27.2.2015 EN Official Journal of the European Union L 56/37 COUNCIL DECISION (EU) 2015/313 of 24 February 2015 appointing three Irish members of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the proposal of the Irish Government, Having regard to the opinion of the European Commission, Whereas: (1) On 13 September 2010 the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1). (2) Three members' seats on the European Economic and Social Committee have become vacant following the end of the terms of office of Ms Heidi LOUGHEED, Ms SiobhÃ ¡n EGAN and Mr Padraig WALSHE, HAS ADOPTED THIS DECISION: Article 1 Mr Erik O'DONOVAN, Head of IBEC Europe and IBEC's permanent representative to BUSINESSEUROPE, Mr Cillian LOHAN, Environmental scientist, CEO of Irish Natural Forestry Foundation and Company Secretary of Irish Environmental network and Mr John BRYAN, President of the Irish Farmers' Association, are hereby appointed as members of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2015. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 February 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 251, 25.9.2010, p. 8.